President.
It is not necessary to give an opinion on each of the causes of demurrer to this plea, as, on examination, it appears to-*158be substantially defective in this: that it does not aver that the words were, in fact, uttered and published by Robert Hanlon. In the case of Davis vs. Lewis, 7th D. & E. 17, it was observed by lord Kenyon, “ that if a person say that such a man, naming him, told him certain slander, and that man did in jact tell Mm so, it is a good justification.” Whether that man did, in fact, tell him so, is a point material and traversible. It must, therefore, be averred in the plea, for a plea must contain every material fact necessary to the defence; and it is not to be inferred that Hanlon was the author, because the defendant said so. The reason why this plea in excuse for uttering slanderous words is allowed, is because it shews that the defendant is not the author of the slander, and it gives an action against him who is the wrong doer. The second plea in bar is insufficient.